NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

               MICHELE R. CHANDLER, Petitioner/Appellee,

                                        v.

         CHRISTOPHER M. ELLINGTON, Respondent/Appellant.

                           No. 1 CA-CV 17-0312 FC
                             FILED 3-13-2018


           Appeal from the Superior Court in Maricopa County
                           No. FC2017-001973
           The Honorable Roger L. Hartsell, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Michele R. Chandler, Mesa
Petitioner/Appellee

Christopher M. Ellington, Camden-Wyoming, Delaware
Respondent/Appellant
                       CHANDLER v. ELLINGTON
                         Decision of the Court



                      MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Michael J. Brown and Judge Maurice Portley1 joined.


C R U Z, Judge:

¶1           Christopher M. Ellington appeals the superior court’s April
11, 2017 order continuing the order of protection issued by the court on
March 21, 2017. For the following reasons, we affirm the superior court’s
order.

              FACTUAL AND PROCEDURAL HISTORY2

¶2             Michele R. Chandler, the mother to Ellington’s children, filed
a petition for an order of protection against Ellington for herself and their
children, I.E. and C.E. She alleged Ellington had a history of threatening
and violent behavior towards her, threatened her the week preceding the
petition, and physically and verbally abused C.E. during the same period.
She also requested the court order Ellington not to possess firearms and
ammunition. The court granted an ex parte order of protection and
subsequently scheduled a hearing on the petition.

¶3            After the April 2017 hearing, the court found by a
preponderance of the evidence that Ellington had committed an act of
domestic violence against Chandler within the last year or may commit an
act of domestic violence in the future. It affirmed and continued the order
of protection in full force and effect.

¶4            Ellington timely appealed. We have jurisdiction pursuant to
Ariz. Rev. Stat. section 12-2101(A)(1), (5)(b) and Arizona Rules of Protective



1      The Honorable Maurice Portley, Retired Judge of the Court of
Appeals, Division One, has been authorized to sit in this matter pursuant
to Article 6, Section 3, of the Arizona Constitution.

2     We view the evidence in the light most favorable to upholding the
superior court’s ruling. Mahar v. Acuna, 230 Ariz. 530, 532, ¶ 2 (App. 2012).



                                      2
                        CHANDLER v. ELLINGTON
                          Decision of the Court

Order Procedure (“Rule”) 42(a)(2) and (b)(2). See Mahar v. Acuna, 230 Ariz.
530, 533-34, ¶¶ 11-12 (App. 2012).

                                DISCUSSION

¶5             Ellington argues there was insufficient evidence to support
continuing the superior court’s order, and the inclusion of C.E., thus the
court violated Rules 35(b)(1)(2) and 5(b)(1), respectively. He also argues
Rule 21(c) is unconstitutional.3

I.     Standard of Review

¶6             We review the superior court’s decision to affirm an order of
protection for an abuse of discretion. Cardoso v. Soldo, 230 Ariz. 614, 619,
¶ 16 (App. 2012). “The court abuses its discretion when it makes an error
of law in reaching a discretionary conclusion or when the record, viewed in
the light most favorable to upholding the trial court’s decision, is devoid of
competent evidence to support the decision.” Michaelson v. Garr, 234 Ariz.
542, 544, ¶ 5 (App. 2014) (internal quotations and citation omitted).



3       Ellington additionally argues the superior court failed to adhere to
certain rules regarding court security, access to the courts, the provision of
certain forms and resource information, and the court’s duty to inquire
about other existing orders of protection. See Rules 8(a)(2), 13(d), 15, and
21(a). However, Ellington failed to provide this Court with a transcript of
the proceedings, and the record, as presented, is otherwise insufficient for
us to assess these claims. We therefore assume the record supports the
superior court’s action regarding these issues. See Kline v. Kline, 221 Ariz.
564, 572, ¶ 33 (App. 2009); ARCAP 11(c)(1)(A) (“The appellant must order
transcripts of superior court proceedings not already in the official record
that the appellant deems necessary for proper consideration of the issues
on appeal.”).
        Ellington also raises several issues relating to hearings that occurred
after the final order at issue here. Matters occurring after the order at issue
are not properly addressed in this appeal. See ARCAP 11(a) (emphasis
added) (providing the record on appeal consists of “[t]he official record,
which consists of documents . . . filed in the superior court before and
including the effective date of the filing of a notice of appeal . . . ; the index
prepared under [ARCAP] 11.1(a); exhibits; and . . . [t]ranscripts of oral
proceedings in the superior court that the parties ordered . . . .”). We
accordingly do not address those claims.



                                        3
                       CHANDLER v. ELLINGTON
                         Decision of the Court

II.    Sufficiency of the Evidence

¶7            Ellington argues the evidence was insufficient to support the
ruling, but he failed to provide a transcript of the relevant hearings. “If the
appellant will contend on appeal that a judgment, finding or conclusion, is
unsupported by the evidence or is contrary to the evidence, the appellant
must include in the record transcripts of all proceedings containing
evidence relevant to that judgment, finding or conclusion.” ARCAP
11(c)(1)(B) (emphasis added). If the appellant fails to do so, this Court will
assume the evidence was sufficient to support the court’s findings. Kline v.
Kline, 221 Ariz. 564, 572, ¶ 33 (App. 2009). We accordingly affirm the
superior court’s continuation of the March 2017 order of protection. See id.

III.   Constitutionality of Rule 21(b)(1)(2)

¶8            Ellington argues Rule 21(b)(1)(2) is unconstitutional because
it “destroys blatantly prior legal decisions of Family Court Judges,
undermining relevant facts and opinions of matters found with factual
basis and direct evidence . . . .” He did not, as far as the record reveals,
present any rulings from the family court, which may be relevant, and does
not provide any argumentation or case law supporting this assertion;
therefore, we will not consider it. See In re U.S. Currency in Amount of
$26,980.00, 199 Ariz. 291, 299, ¶ 28 (App. 2000) (declining to consider
appellant’s “bald assertion [that was] offered without elaboration or
citation to any constitutional provisions or legal authority”).

                               CONCLUSION

¶9           In light of the foregoing, we affirm the superior court’s
continuation of the March 2017 order of protection.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4